DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 remain rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 discloses that it is “a transfer element for transferring semiconductor device die ("die") directly from a wafer tape to a circuit… the transfer element comprising: a main body; and a single tip end… [wherein] the transfer element presses on the wafer tape to press each die of the group of die into contact with the circuit, thereby transferring the group of die simultaneously onto the circuit” (lines 1-5 and 9-10; emphasis added). The only reasonable interpretation of language that states “the transfer element presses… to press… thereby transferring” is that it is clearly, explicitly and expressly process step language, and is not a recitation of configuration of the recited product/apparatus. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005);Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990). In this claim, it is not clear where the apparatus ends and the method of its use begins, and it is not evident how the method step limitations are intended to limit the structure of the claimed apparatus. If the is configured to press on the wafer tape” and is “capable of transferring the group of die simultaneously”. As a note, under reasonable interpretation of these very broad limitations, every solid physical object known can press on a wafer tape.
Note: Such claims may also be rejected under 35 U.S.C. 101, based on the theory that the claim is directed to neither a "process" nor a "machine," but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101, which is drafted so as to set forth the statutory classes of invention in the alternative only. Id. at 1551. However, it does not appear that such a rejection under 101 is warranted in this case, because though the indefinite method language is recited, it appears that the intent of the claims is to be drawn to an apparatus. Nevertheless, the claims are rendered indefinite by the included process steps. Please also refer to MPEP 2173.05(p).
Claims 2-4 also remain rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 1.
Claim 5 remains rejected for the same reasons as claim 1, as it also discloses an apparatus, and the method for its use in the same claim.
Claims 6-11 also remain rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 5.
Claim 4 remains further rejected as indefinite. The claim discloses that “the tip end of the transfer element has a predetermined shape that corresponds to the shape of a logo, mark, name, sign, or other symbol.”  Though it is permissible to recite claims in a broad manner, and to include Markush style alternative groupings, this claim disclosure is so broad and vague as to render the claim indefinite. A reasonable reading of the claim does not enable the reader to understand the metes and bounds of the claim to the extent that it is not evident what is or is not included or excluded by the claim language. The claim has been examined, as best understood to include any shape known to man, i.e. a “mark”. This “limitation” supersedes all of the other limitations of claim 4, and includes any known logo, name, sign or other symbol. As such one cannot determine the metes and bounds of the claim.
Claim 11 also remains further rejected as indefinite, as it discloses that “the tip end includes a plurality of micro needle heads.”  This language is indefinite because claim 11 indirectly depends from and directly contradicts claim 5, which explicitly recites that the transfer element has “a single tip end sized so as to span across a group of electrically-actuatable elements, wherein the tip end is the furthest distal end of the transfer element” (lines 3-6). That is, it is clear that claim 5 recites a single element that is the tip end, and that single element is the most distal point on the transfer element. As such, the tip end cannot include a plurality of micro needle heads. A plurality is not a “single tip end”, and if the needles extend beyond the tip end, then the tip end is no longer the furthest distal end. Accordingly, no matter how one interprets the limitations, claims 5 and 11 contradict one another. Because the term “single tip end” never appears in the specification, these limitations are rendered even more confusing. The claim has been examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arneson et al. (US 2004/0020039 A1).
Regarding claim 1, as best understood, Arneson discloses a transfer element (2402) for transferring semiconductor device die ("die") (104) directly from a wafer tape (404) to a circuit (210a, 210b) (figs. 24-28; pars. 0148-0150 and 0161-0165), the transfer element movable in a first direction (downward, as viewed) and a second direction (2408: upward, as viewed) opposite the first direction, and the transfer element comprising: a main body (2404, 2406); and a single tip end (figs. 24-28: bottom end/edge of 2404) at an end surface (bottom end surface) of the main body, the tip end being the furthest distal end (bottom end surface) of the transfer element and the tip end having a footprint sized so as to span across a group of die (wider than the two, three and four dies shown in figs. 24-28) including more than one die (two to four) on the wafer tape (figs. 24-28; pars. 0160-0163), wherein the transfer element is movable in the second direction, such that the transfer element presses on the wafer tape to press each die of the group of die into contact with the circuit, thereby transferring the group of die simultaneously onto the circuit (figs. 24-29; pars. 0164-0165).
Note: the term “single tip end” is being reasonably interpreted to intend an end that is one piece or in which the pieces are integrally connected. This is because the claimed single tip end does not appear in any specific drawing figure. As such, there is little information to determine 
Regarding claim 2, as best understood, Arneson further discloses that the main body is an elongated pin (figs. 24-28; par. 0149).
Regarding claim 3, as best understood, Arneson discloses the transfer element according to claim 1 , wherein the footprint of the tip end of the transfer element has a predetermined shape (elongated) that corresponds to a shape arrangement (aligned) of the plurality of dies being transferred (figs. 24-29; par. 0141).
Regarding claim 4, as best understood, Arneson discloses the transfer element according claim 1, wherein the footprint of the tip end of the transfer element has a predetermined shape that corresponds to the shape of a logo, mark, name, sign, or other symbol (fig. 28: a mark or other symbol, i.e. a rectangle).
Regarding claim 5, as best understood, Arneson discloses an apparatus, comprising: a transfer mechanism (2402) to transfer a plurality of electrically-actuatable elements (104) directly from a wafer tape (404) to a product substrate (2802) (figs. 24-29; pars. 0149, 0161-0165), the transfer mechanism including a transfer element (2404) with a single tip end (bottom end/edge) sized so as to span across a group of electrically-actuatable elements, wherein the tip end is the furthest distal end (bottom) of the transfer element and the group includes more than one (four shown in fig. 28) electrically-actuatable element (figs. 28-29; pars. 0161-0163), and the transfer element is moveable toward (2408) and away (opposite reciprocation from 2408) from the wafer tape, wherein the transfer element is moved toward the wafer tape such that the 
Regarding claim 7, as best understood, Arneson discloses the apparatus according to claim 5, wherein the tip end of the transfer element is shaped as an elongated bar (figs. 24-28: horizontally elongated bar) that facilitates a direct transfer of a linear sequence of at least two dies simultaneously (figs. 24-29; pars. 0148-0150 and 0161-0165).
Regarding claim 9, as best understood, Arneson discloses the apparatus according to claim 5, wherein the tip end includes a footprint that includes a predetermined shape that corresponds with a symbol (rectangle: fig. 28).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arneson, in view of Huska et al. (US 2016/0276205 A1).
Regarding claim 6, as best understood, Arneson discloses all of the elements of the current invention as detailed above with respect to claim 5. Arneson further discloses that the transfer element is “actuated” to move (pars. 0141 and 0167), and therefore would be naturally expected to necessitate an associated “actuator” to enable such action. Arneson, however, does an actuator that moves the transfer element toward and away from the wafer tape.
Huska teaches that it is well known to provide a related transfer mechanism (206) which includes a transfer element (226) with a single tip end (distal end of 226) and wherein the transfer mechanism further includes an actuator (228) that moves the transfer element toward and away from the wafer tape (figs. 2A-2B and 4; pars. 0012, 0029, 0033 and 0052-0055).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Arneson to incorporate the explicit recitation of an actuator of Huska. PHOSITA would have known that the actuation explicitly disclosed by Arneson would have naturally required an actuator, such as a motor, piston, gear or helical drive, etc. Huska simply serves to demonstrate that it was commonly understood in the art that actuation requires an actuator, and that accordingly, the apparatus of Arneson would obviously possess an actuator as well. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Arneson, in view of Otsuka (US 20007/0087279 A1).
Regarding claim 8, as best understood, Arneson discloses all of the elements of the current invention as detailed above with respect to claim 5. Arneson, however, does not explicitly disclose that the tip end of the transfer element has a shape that facilitates transfer of a non-linear sequence of more than two dies simultaneously.
Otsuka teaches that it is well known to provide a related apparatus, comprising: a transfer mechanism (35) (fig. 1; pars. 0017 and 0025-0027), the transfer mechanism including a transfer element (70) with a single tip end (top end of 70) spanning a plurality of dies (figs. 1, 3 and 5-7; pars. 0017, 0021-0023), such that, the transfer element presses on the wafer tape to press each electrically-actuatable element of the group of electrically-actuatable elements into contact with the substrate, Lee&Hayes'2R088-0215USC1thereby transferring the group of electrically-actuatable elements simultaneously onto the product substrate (figs. 1 and 5-7; pars. 0026-0030), wherein the tip end of the transfer element has a shape that facilitates transfer of a non-linear sequence of more than two dies simultaneously (circular group of dies: fig. 3).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Arneson to incorporate the circular shape selection of the transfer element of Otsuka. The applicant is respectfully reminded that it is considered obvious to select the preferred shape of the transfer element, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well if shaped as disclosed by Otsuka. That is, though the shape of the die footprint would be changed, the actual functionality of Arneson would remain identical, and it would have been routine to use a differently shaped transfer element, simply based upon the desired locations of dies on the final substrate. This was a routine consideration in the art at the time of filing and PHOSITA would have known that the differently shaped transfer element of Otsuka could be readily used in the apparatus of Arneson with a reasonable expectation of success.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Arneson, in view of Maki et al. (US 2006/0166466 A1).
Regarding claim 10, as best understood, Arneson discloses all of the elements of the current invention as detailed above with respect to claim 5. Arneson, however, does not appear to disclose that the tip end is reconfigurable.
Maki teaches a related transfer element (13) having a single tip end (15), wherein the tip end is reconfigurable (figs. 9-15; pars. 0135-0141).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the invention of Arneson to incorporate the reconfigurable tip end of Maki. The benefits of a reconfigurable apparatus for transfer were well known at the time of filing and included enhanced precision of die transfer, ability to select preferred dies for transfer, decreased delamination and a predictable reduction in working costs associated with these known advantages. Moreover, though Arneson does not disclose it explicitly, it is apparent that the intent of that invention was to be able to transfer one or more dies as desired, and it is considered obvious that the transfer mechanisms of Arneson would have been reconfigurable, 
Regarding claim 11, as best understood, the modified Arneson teaches the method of claim 10 as detailed above, and Arneson further teaches that the tip end includes a plurality of needles (2406) (pars. 0149 and 0198). Further, Maki teaches that it is well known to use micro needle heads (16) for the transfer tool (figs. 10-15; pars. 0135-0141). Please refer to claim 10, above, regarding rationale for combination of references. The use of needle heads being disclosed by Arneson leaves only the “micro” scale limitation to be taught by the closely related Maki. As such PHOSITA would have realized that the apparatus of Arneson could easily be scaled to the preferred size. Further, it is held that the cited integrated circuit (IC) dies of Arneson would have been in micro scale and thus the needles would have been appropriately sized in order to not destroy the dies in pick-up or transfer. Accordingly, Maki simply serves to demonstrate that the micro sized needles were known and routinely used in the related apparatuses of the prior art at the time of filing.
Response to Arguments
With respect to the previously applied Drawing Objection, the Applicant’s arguments are appreciated and have been reviewed and found to be compelling. As such, the Drawing Objection is currently vacated.
Subsequently, the Applicant has asserted that they traverse the 112 rejections but have provided no arguments whatsoever in support of that purported traversal. Further, they have not amended the claims in order to overcome the 112 rejections. According to the fact that properly 
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references as they are currently being used in the instant rejection. Otsuka in view of Arneson is not relied upon to teach the argued subject matter of independent claims 1 or 5. The same is true for claims 2-4, and 6-11; as the arguments directed to the rejections of those claims are not germane because they do not provide any evidence, instead relying on conclusory statements.
Regarding the applicability of Otsuka and Arneson, Otsuka is no longer relied upon to disclose or teach any limitations of claims 1 or 5. Applicant’s amendments and arguments necessitated a new interpretation and understanding of the claims, making it clear that Arneson is anticipatory of at least amended claims 1 and 5, as detailed in the newly applied rejections above.
Applicant has presented arguments regarding the applicability of Otsuka, but regarding Arneson have only merely alleged that “Arneson does not remedy the deficiencies of Otsuka described above, nor does the Office cite Arneson for such a purpose”. There are no arguments on the merits regarding the applicability of Arneson as an anticipatory reference, and it is now clearly shown in the 102 rejections above that Arneson discloses all of the broad and generic “transfer element” from at least claims 1 and 5. That is, the claims only broadly recite a “transfer element” comprising “a main body” having no definition or description whatsoever, and a “single tip end at an end surface of the main body, the tip end being the furthest distal end of the transfer element”, the tip end being sized “to span across a group of die” and the “transfer In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).
The applicant’s remaining arguments are not directed to the subject matter of claims 2-4 or 6-11, instead merely alleging that claim 5 is not taught by Otsuka IVO Arneson, and therefore alleging that claims 10 and 11 are not rejectable using those references further in view of Maki et al. (US 2006/0166466 A1). Otsuka IVO Arneson was not relied upon for those rejections, thus the argument is moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Examiner, Art Unit 3729